Exhibit 10.3

 

SECOND AMENDMENT TO THE

AGREEMENT OF LIMITED PARTNERSHIP

OF

ASSET INVESTORS OPERATING PARTNERSHIP, L.P.

 

Dated effective as of May 3, 2002

 

THIS SECOND AMENDMENT TO THE AGREEMENT OF LIMITED PARTNERSHIP OF ASSET INVESTORS
OPERATING PARTNERSHIP, L.P., dated effective as of May 3, 2002, is made by and
among AMERICAN LAND LEASE, INC., a Delaware corporation, as general partner (the
“General Partner”) and the limited partners (the “Limited Partners”) of Asset
Investors Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”).

 

WHEREAS, certain amendments (the “Amendments”) have been proposed to that
certain Agreement of Limited Partnership of Asset Investors Operating
Partnership, L.P., dated as of April 30, 1997, as amended (the “Partnership
Agreement”); and

 

WHEREAS, a majority in interest of the Limited Partners have granted their
written consent to the Amendments.

 

NOW THEREFORE, the Partnership Agreement is hereby amended as follows:

 

The following definition shall be added to Section 1.1 in appropriate
alphabetical order:

 

“Partnership Common Units” shall mean any and all Partnership Units other than
those classes of Partnership Units which may be designated from time to time
pursuant to a Partnership Unit Designation under Section 9.3 of this Agreement.

 

Article IV, Section 4.5(a) of the Partnership Agreement is hereby amended and
restated to read as follows:

 

(i) credited with: the amount of cash contributed by such Partner to the capital
of the Partnership; the initial Gross Asset Value (net of liabilities secured by
such contributed asset that the Partnership assumes or takes subject to) of any



--------------------------------------------------------------------------------

other asset contributed by such Partner to the capital of the Partnership; the
amount of unsecured liabilities of the Partnership assumed by such Partner; such
Partner’s distributive share of Profits; and any other items in the nature of
income or gain that are allocated to such Partner pursuant to Section 6.1 or an
applicable Partnership Unit Designation, but excluding tax items described in
Regulations Section 1.704-1(b)(4)(i); and

 

(ii) debited with: the amount of cash distributed to such Partner pursuant to
the provisions of this Agreement; the Gross Asset Value (net of liabilities
secured by such distributed asset that such Partner assumes or takes subject to)
of any Partnership asset distributed to such Partner pursuant to any provision
of this Agreement; the amount of unsecured liabilities of such Partner assumed
by the Partnership; such Partner’s distributive share of Losses; in the case of
the General Partner, payments of REIT Expenses by the Partnership; and any other
items in the nature of expenses or losses that are allocated to such Partner
pursuant to Section 6.1 or an applicable Partnership Unit Designation, but
excluding tax items described in Regulations Section 1.704-1(b)(4)(i).

 

In the event that any or all of a Partner’s Partnership Units are transferred
within the meaning of Regulations Section 1.704-1(b)(2)(iv)(1), the transferee
thereof shall succeed to the Capital Account of the transferor to the extent
that it relates to the Partnership Units so transferred.

 

In the event the Gross Asset Values of Partnership assets are adjusted pursuant
to Section 4.5(b)(ii), the Capital Accounts of the Partners shall be adjusted to
reflect the aggregate net adjustments as if the Partnership sold all of its
property for its fair market values and recognized gain or loss for federal
income tax purposes equal to the amount of such aggregate net adjustment.

 

The foregoing provisions and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Section 1.704-1(b)
of the Regulations, and shall be interpreted and applied as provided in the
Regulations.”

 

Article VI, Section 6.1(b) of the Partnership Agreement is hereby amended and
restated to read as follows:

 

“(b) Subject to the terms of any Partnership Unit Designation, except as
otherwise provided in Section 6.1(d) and this Section 6.1(b), the Profits and

 

2



--------------------------------------------------------------------------------

Losses of the Partnership (and each item thereof) for each Partnership Fiscal
Year (including the Partnership Fiscal Year beginning on April 28, 1997 and
ending on December 31,1997) shall be allocated among the Partners in accordance
with their proportionate ownership of Partnership Units. Notwithstanding the
foregoing, an amount of gross income shall be allocated to the General Partner
for each Partnership Fiscal Year (prior to any allocation of Profits and Losses
for such Partnership Fiscal Year) equal to the total REIT Expenses paid to or on
behalf of the General Partner pursuant to Section 7.1 for the current and all
prior Partnership Fiscal Years less all amounts of gross income previously
allocated to the General Partner pursuant to this sentence.”

 

Article IX, Section 9.3 of the Partnership Agreement is hereby amended and
restated to read as follows:

 

“9.3 Issuance of Additional Partnership Units. At any time, and from time to
time, subject to the provisions of Section 9.4, the General Partner may, upon
its determination that the issuance of additional Partnership Units is in the
best interests of the Partnership, cause the Partnership to issue Partnership
Units to any then existing Limited Partner, or to issue Partnership Units to,
and admit as a limited partner in the Partnership, any Person, in each case in
exchange for the contribution by such Person of Property or other assets which
the General Partner determines is desirable to further the purposes and business
of the Partnership and has a value that justifies the issuance of Partnership
Units. In the event that Partnership Units are issued by the Partnership
pursuant to this Section 9.3, the number of Partnership Units issued shall be
determined by (i) dividing the Gross Asset Value (net of liabilities secured by
such contributed asset that the Partnership assumes or takes subject to) of the
Property or other assets contributed as of the Contribution Date by the Deemed
Partnership Unit Value, computed in the case of Current Per Share Market Price
as of the Trading Day immediately preceding the Contribution Date, or (ii) such
other manner as reasonably determined by the General Partner and as set forth in
the Contribution Agreement or plan or other applicable documentation governing
the arrangement between the Partnership and the party to whom Partnership Units
will be issued. Subject to Delaware law, any additional Partnership Units may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties as shall be determined by the General
Partner, in its sole and absolute discretion without the approval of any Limited
Partner, and set forth in a written document thereafter attached to and made an
exhibit to this Agreement (each a “Partnership Unit Designation”). Without
limiting the generality

 

3



--------------------------------------------------------------------------------

of the foregoing, the General Partner shall have authority to specify: (a) the
allocations of Partnership income, gain, loss, deduction and credit to each such
class or series of Partnership Unit; (b) the right of each such class or series
of Partnership Unit to share in Partnership distributions; (c) the rights of
each such class or series of Partnership Unit upon dissolution and liquidation
of the Partnership; (d) the voting rights, if any, of each such class or series
of Partnership Unit; and (e) the conversion, redemption or exchange rights
applicable to each such class or series of Partnership Unit.”

 

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Second Amendment to the Agreement of Limited Partnership of Asset Investors
Operating Partnership, L.P. effective as of the date and year first above
written.

 

GENERAL PARTNER:

AMERICAN LAND LEASE, INC.

By:   /s/    ILLEGIBLE            

Name:

  Illegible    

Title:

  Illegible

 

LIMITED PARTNERS: /s/    TERRY CONSIDINE         Terry Considine /s/    THOMAS
L. RHODES         Thomas L. Rhodes /s/    BRUCE D. BENSON         Bruce D.
Benson

 

5



--------------------------------------------------------------------------------

/s/    BRUCE E. MOORE          Bruce E. Moore

 

TITAHOTWO, RLLLP By:   /s/    TERRY CONSIDINE             Terry Considine,    
its General Partner

/s/    GARY ROSE          Gary Rose /s/    RICHARD GILDER         Richard Gilder

 

ROTH ASSOCIATES OF NEW JERSEY, By:  

Phillip C. Giovinco, deceased General Partner

By:   /s/    BRUCE E. MOORE            

Name:

  Bruce E. Moore    

Title:

  Executor (Co)

 

6



--------------------------------------------------------------------------------

SALEM FARM MOBILE HOME PARK, INC.

by:

  Phillip C Giovinco, deceased President By:   /s/    BRUCE E. MOORE            

Name:

  Bruce E. Moore    

Title:

  Executor (Co)       /s/    WILLIAM INGRAM                 William Ingram  

CADC HOLDING, LLC

By:   /s/    JOSEPH W. GAYNOR            

Name:

  Joseph W. Gaynor    

Title:

  Managing Member   COMMUNITY ACQUISITION AND DEVELOPMENT COMPANY By:  
/s/    ILLEGIBLE            

Name:

  Illegible    

Title:

  President

 

7